DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   SACHE SHKRELI a/k/a SACA SHKRELI and MARCO SHKRELI,
                         Appellants,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D16-3529

                          [October 19, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Peter D. Blanc, Judge; L.T. Case No. 50-2013-CA-
002592MB.

  Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, for appellants.

  Nicole R. Ramirez of eXL Legal, PLLC, St. Petersburg, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.